DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly disclose “the interior cavity comprises: a first recessed portion having a center portion of the interior cavity including a maximum width of the interior cavity, and a second recessed portion at least partially surrounding the first recessed portion and located proximate to a perimeter portion of the body portion” as recited in claims 1 and 15 or “wherein a maximum width of the interior cavity includes the first filler material and the second filler material, wherein a minimum width of the interior cavity includes the second filler material” as recited in claim 8.
Wahl et al. (US 2014/0364248) provides a golf club head: a face portion (310, Fig. 3A) of a golf club head (300); a body portion (309) of the golf club head, the body portion having a toe portion (304), a hosel portion (302), a top portion (306) , a sole portion (308), a front portion (330), a back portion (328) with a back wall portion (336), and an interior cavity (832) between the toe portion, the hosel portion, the sole portion, and the front portion; filling a first cavity portion of the interior cavity with a first filler material (320, paragraph [0086;0088-0089]); attaching the face portion (310) to the front portion of the body portion to enclose the interior cavity (Fig. 3B); and injecting a second filler material (324) into a second cavity portion of the interior cavity (Fig. 3B, paragraph [0086])), but fails to disclose the interior cavity comprises: a first recessed portion having a center portion of the interior cavity including a maximum width of the interior cavity, and a second recessed portion at least partially surrounding the first recessed portion and located proximate to a perimeter portion of the body portion.
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Wahl et al., and thus, for at least the foregoing reasoning, Wahl et al. does not render obvious the present invention as set forth in independent claims 1,8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        6/28/22


/JASON L VAUGHAN/Primary Examiner, Art Unit 3726